DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4-17, 19-21, 25, and 28 are pending.  Claims 19-21 and 25 are withdrawn as directed to a non-elected invention. Claims 1, 4-17, and 28 are presently examined.

Election/Restriction
Applicant’s election without traverse of Group I (claims 1, 4-17, and 28) and the elected species of 64Cu-NO2A-cys-Var3 (see, e.g., Spec. filed 1/28/2019 at ¶[00178], Table 2) in the reply filed on 4/04/2022 is acknowledged.
Claims 19-21 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/2022.
Following an extensive search and examination, the elected species of 64Cu-NO2A-cys-Var3 (see, e.g., Spec. filed 1/28/2019 at ¶[00178], Table 2) has been deemed anticipated and/or obvious in view of the prior art as applied below.  
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Claims 1, 4-17, and 28 are examined as set forth below.

Information Disclosure Statement
The IDS filed 1/28/2019 and filed 4/01/2020 are both acknowledged and presently considered.

Specification
The use of the term PHLIP®1, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show colors as described in the specification (see, e.g., Spec. filed 1/28/2019 at ¶[0017] referring to “yellow” at Fig. 4; ¶[0022] referring to blue and red lines at Fig. 9; ¶[0023] referring to blue and red lines at Fig. 10; ¶[0024] referring to blue and red lines at Fig. 11).  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation
For purposes of examination, unless otherwise stated, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Instant claim 1 is representative of the pending claim scope, and the applicable claim interpretation is set forth below and discussed further in the rejections of record. 
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
The term “pH (low) insertion peptide (‘pHLIP’)” is described in the Specification (see, e.g., Spec. filed 1/28/2019 at ¶¶[00111]-[00112] and ¶[00114]), but only in terms of desired functionality (see id at ¶¶[00111]-[00112]) or by reference to US patent documents incorporated by reference (see id at ¶¶[00114]), which likewise do not define the metes and bounds of structures that constitute the boundaries of what sequences are or are not “pH (low) insertion peptide (‘pHLIP’)” sequences.  The interpretation of the genus of “pH (low) insertion peptide (‘pHLIP’)” sequences and the genus of “pH (low) insertion peptide (‘pHLIP’) configured to localize to an extracellular environment having a pH that is lower than 7.4” sequences is set forth in rejections below, and those interpretations are incorporated herein.  For purposes of applying prior art, these genera are understood to be satisfied by at least instant SEQ ID NOs: 1-8.
The preamble of claim 16 recites an intended use as indicated by the term “for...”. This language is understood to be a recitation of intended or expected utility fully satisfied by all embodiments within the genus set forth at claim 11 (see, e.g., MPEP § 2111.02(II)).  This is reasonable, because the “for...” recitation is not associated with any structure/function teaching set forth in the original disclosure.  Therefore, the “for ...” recitation is not reasonably interpretable as a functional limitation that would alter the structure of the product recited at instant claim 11. Therefore, any prior art structure capable of performing the intended use as recited in the preamble meets the claim, including the scope set forth at instant claim 11 (see, e.g., MPEP § 2111.02(II); see also MPEP § 2111.04, noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).  For purposes of applying prior art, claim 16 has been rejected for the same reasons as applied to claim 11.
The term “effective amount” at claim 16 is defined in the Specification to be “the amount of a complex required to produce a desired effect” (see, e.g., Spec. filed 1/28/2019 at ¶[00118]), and is therefore understood to be a variable amount dependent upon an unknown and hypothetical “desired effect” in an unspecified application in an unspecified subject.  For purpose of applying the prior art, any amount taught by the prior art is reasonably inferred to be an “effective amount” if any effect is produced that might be deemed “desirable” by any artisan.
Claim 17 recites a “wherein” clause, which is understood to express the intended or expected result of positively recited process steps at claim 16 and claim 11, but does not require additional steps to be performed (see, e.g., MPEP § 2111.04). Accordingly, claims 16 and 17 appear to have the same scope.  This is reasonable because, at best, claim 17 appears to further limit an intended use set forth in the preamble of claim 16, but such limitations do not correspond to any structure/function relationship on record that would further limit the structures claimed in view of the language of claim 17.
All claims identified by Applicant as reading upon the originally elected species are understood to be rendered obvious or otherwise anticipated in view of prior art teaching or rendering obvious the originally elected species.
Additional claim interpretations are provided below.

Claim Objections
Claims 1, 5, and 7 are objected because they use the term PHLIP®2, which is a trade name or a mark used in commerce. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Denial of Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, US Application No. 62/368,991 filed 7/29/2016 (see also “Certified Copy of Foreign Priority Application” filed 1/28/2019 in instant Application, 182 pages, identifying documents submitted in US Provisional Application No. 62/368,991 as filed 7/29/2016; jointly referred to herein with US Provisional Application No. 62/368,991 as “Pro’991”), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP § 2163.
Lack of Express Support
At least instant claims 1, 4-17, and 28 do not literally appear in Pro’991.  
Non-exhaustive examples of literal differences include, at least:
Instant claim 1 recites the phrases “where the amino acid residue is from 0, 1, 2, 3, 4, 5, or 6 residues from the C-terminus or the N-terminus” and “where n is 1, 2, 3, 4, 5, 6, 7, or 8, -NH-alkylene-, -NH-CH2CH2-((poly(alkylene glycol))-, or a bond” which are each literally absent from Pro’991.
Instant claim 1 recites a broad genus of “X1” linked to any “heteroatom side chain of an amino acid residue”, wherein such heteroatoms are defined in a manner extending to more than Cys and Lys side chains (see, e.g., Spec. filed 1/28/2019 at ¶¶[0091], which is absent from Pro’991).
In addition, the genus and additional subgenera at instant claims 1, 4, 8, 9, 10, 12, 13, and 14 are literally absent in Pro’991.  
Furthermore, the terms utilized in the instant claims have non-synonymous definitions relative to the terms of Pro’991 due to substantial differences relative to the instant disclosure with respect descriptions impacting claim scope, including the descriptions of radioisotopes and radionuclides (compare instant Spec. filed 1/28/2019 at ¶[0095] and claim 12 with Pro’991 at ¶[23] and claim 1), the breadth of structures claimed and described (compare instant claims with Pro’991 at claims, noting that the Pro’991 lacks variability corresponding to Z1, Z2, n, etc.), as well as information added by incorporation by reference (compare instant Spec. filed 1/28/2019 at ¶[00114] with Pro’991 passim, noting that such information is not identified in the provisional).
Therefore, Pro’991 does not provide literal support for the instantly recited claim scope.
Lack of Implicit or Inherent Support
Per MPEP § 2163.05, the failure to be entitled to an earlier priority date or filing date, may arise when the claims use claim language which is not synonymous with the terminology used in a provisional application. Specifically, MPEP § 2163.05(I)(B) identifies that a broadening claim reciting a genus may satisfy the written description requirement through sufficient description of a representative number of species. Although the MPEP does not define what constitutes a sufficient number of representative species, the Courts have indicated that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.
Here, Pro’991 is completely silent regarding at least the parameters and distinctions identified as literally absent above.  Silence regarding such matters does not amount to implicit or inherent support for the instant claim scope.
Therefore, Pro’991 fails to provide implicit or inherent support for the instantly pending claim scope.
Conclusion
Accordingly, priority to US Application No. 62/368,991 is denied for claims 1, 4-17, and 28 and all claims depending from these claims, which have been accorded a priority date of 7/29/2017, which corresponds to the filing date of PCT/US2017/044555.

Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-7, 9, 11-13, 15-17, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 7, contain the trademark/trade name “PHLIP®3”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a polypeptide having a desired characteristic and function and, accordingly, the identification/description is indefinite.
Claim 1 recites the phrase “a pH (low) insertion peptide (‘pHLIP’) configured to localize to an extracellular environment having a pH that is lower than 7.4”, which renders the pending claim scope indefinite.  Per MPEP § 2173, 
The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. . .
It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite
	(see, e.g., MPEP § 2173), and

The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.
	(see, e.g., MPEP § 2173.05(a)(I)),
In the instant case, the term “pH (low) insertion peptide (‘pHLIP’)” is described in the Specification (see, e.g., Spec. filed 1/28/2019 at ¶¶[00111]-[00112] and ¶[00114]), but only in terms of desired functionality (see id at ¶¶[00111]-[00112]) or by reference to US patent documents incorporated by reference (see id at ¶¶[00114]), which likewise do not define the metes and bounds of  “pH (low) insertion peptide (‘pHLIP’)” sequences.  This issue is further convoluted by the usage of the functional limitation “configured to localize to an extracellular environment having a pH that is lower than 7.4” which is not structurally defined on record.  Accordingly, although the term is reasonably understood to at least encompass the explicit examples corresponding to SEQ ID NOs: 1-8, it is prima facie unknown if the genus of “pH (low) insertion peptide[s] (‘pHLIP’) configured to localize to an extracellular environment having a pH that is lower than 7.4” includes >millions of species (e.g., perhaps species sharing 30%, 50%, 70%, 90%, 95%, or 99% sequence identity with any of SEQ ID NOs: 1-8), or if the claim language is limited to the substantially smaller genus of only instant SEQ ID NOs: 1-8 and perhaps other some prior art sequences explicitly identified as PHLIP® sequences in the prior art that may also be “configured to localize to an extracellular environment having a pH that is lower than 7.4” as required by instant claim 1.  Furthermore, very close prior art exists (see rejections below, incorporated herein), and given the lack of structure/function relationship and the failure to clearly define the metes and bounds of the genus in the instant disclosure, the public cannot reasonably be said to be informed of the boundaries of what constitutes infringement of instant claim 1.  Accordingly, per MPEP § 2173, claim 1 must be rejected as indefinite.
Claims 4, 6-7, 9, 11-13, 15-17, and 28 depend from an indefinite base claim and do not clarify the metes and bounds of the indefinite subject matter, and are therefore also rejected as indefinite.
Therefore, claims 1, 4-7, 9, 11-13, 15-17, and 28 are rejected under 35 USC § 112(b).

Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-7, 9, 11-13, 15-17, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is representative of the pending claim scope of claims 1, 4, 6-7, 9, 11-13, 15-17, and 28, which are not limited to any one of SEQ ID NOs: 1-8, but instead recite the functionally defined genus of polypeptides corresponding to “a pH (low) insertion peptide (‘pHLIP’) configured to localize to an extracellular environment having a pH that is lower than 7.4”.
This functionally defined genus does not correspond to any structure/function teaching of record, and is not explicitly defined by the prior art. Although limited examples are provided on record (e.g., instant SEQ ID NOs: 1-8), the metes and bounds of the genus are unknown.  
Critically, PHLIP®4 is a trademark, and as noted in the 35 USC 112(b) rejection above (incorporated herein), this renders the metes and bounds of the claim scope uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Therefore, such term alone fails to meaningfully describe structures having the desired function.  Furthermore, the additional functional limitation requiring that the ambiguous scope of such PHLIP® sequences be further limited and “configured to localize to an extracellular environment having a pH that is lower than 7.4” amounts to the recitation of a desired or hoped for result yielding an ambiguous genus of unknown metes and bounds.
Accordingly, it is prima facie unclear if the genus defined by the phrase “a pH (low) insertion peptide (‘pHLIP’) configured to localize to an extracellular environment having a pH that is lower than 7.4” is limited to only the exact sequences of instant SEQ ID NOs: 1-8, or whether such language broadly encompasses billions or even trillions of species sharing 30%, 50%, 70%, 90%, 95%, or 99% sequence identity with any of SEQ ID NOs: 1-8, and wherein such sequences are not limited to the 22 proteinogenic amino acids, but include all synthetic amino acids as well (see, e.g., Spec. filed 1/28/2019 at ¶[0091]).  Therefore, it is unknown if the functional language of claim 1 defines a genus of 8 polypeptides or perhaps >trillions.  
In sum, the description alone or in view of the prior art fails to provide an unambiguous structure/function relationship permitting an artisan to identify polypeptides included or excluded by the language “a pH (low) insertion peptide (‘pHLIP’) configured to localize to an extracellular environment having a pH that is lower than 7.4”.  The original disclosure provides no answer or guidance commensurate in scope with the recited genus, and therefore it is unclear what the Applicant contemplates as the metes and bounds of their invention.  In Regents of the University of California v. Eli Lilly & Co., the court stated:
A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973).
Here, no “precise definition” by structure, formula, or exact chemical name was provided on record.  The courts have stated that 
“merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus”
(see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789).
Here, the phrase “a pH (low) insertion peptide (‘pHLIP’) configured to localize to an extracellular environment having a pH that is lower than 7.4” appears to be a fence attempting to encompass a perceived genus without an accompanying description meaningfully describing such a genus.
Accordingly, the scope of the genus is unknown, and may be vast and highly varied potentially encompassing >>trillions of species, or may contain only 8 species.  Accordingly, the claimed invention was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention at least because the original disclosure fails to reasonably identify what the full scope of the invention may be.
Accordingly, claims 1, 4, 6-7, 9, 11-13, 15-17, and 28 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-17, and 28 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Demoin et al (PET Imaging of Extracellular pH in Tumors with 64Cu- and 18F-Labeled pHLIP Peptides: A Structure–Activity Optimization Study, Bioconjug Chem., vol. 27(9):2014–2023, Supplemental pages 1-54 (online Jul. 9, 2016); hereafter “Demoin”).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and is incorporated herein.  Additional claim interpretations are set forth below.  The pending claims have been accorded a priority date of 7/29/2017, which corresponds to the filing date of PCT/US2017/044555.
Regarding instant claims 1, 4-17, 28, and the originally elected species of “64Cu-NO2A-cys-Var3”, Demoin teaches and discloses the exact species of 64Cu-NO2A-cys-Var3 (see, e.g., Demoin at abs, Fig. 2 on 2015, Fig. 3 on 2016, Table 1 on 2016, Fig. 6 on 2018, 2020 at § Conclusions, 2021 at col I at Experimental Section 1st ¶ to 2nd ¶, S41), wherein “NO2A-cys” is shown at Figure 2(B) (see, e.g., Demoin at Fig. 2(B) of 2015, showing that the corresponding positions to instant Z1 and Z2 are hydrogen and “n” is 2, and that “Var3” is linked to the sulfur atom of the penultimate Cys residue near the N-terminus), and wherein “Var3” is identified as the sequence of “ACDDQNPWRAYLDLLFPTDTLLLDLLW” (see, e.g., Demoin at Fig. 2(C) of 2015, noting only one Cys is available for linkage to NO2A; compare id. with instant SEQ ID NO: 2, showing 100% identity).  Regarding instant claims 8, 10, and 14, the construct shown at Figure 2 of Demoin is equivalent to instant SEQ ID NO: 6 because only one Cys, adjacent to the N-terminal alanine is available to form a NO2A-cys linkage (see, e.g., Demoin at Fig. 2(B)-(C) of 2015, noting only one Cys is available for linkage to NO2A; compare id. with instant SEQ ID NOs: 2 and 6).  Regarding claims 15-17, 64Cu-NO2A-cys-Var3 is explicitly combined with a pharmaceutical carrier sufficient for use in animal studies, and present in sufficient “effective amounts” to conduct imaging in multiple tissue types (see, e.g., Demoin at abs, Fig. 2 on 2015, Fig. 3 on 2016, Table 1 on 2016, Fig. 6 on 2018, 2020 at § Conclusions, 2021 at col I at Experimental Section 1st ¶ to 2nd ¶, S41).  Regarding claims 28, in view of the identification of 64Cu-NO2A-cys-Var3 as a lead compound (see, e.g., Demoin at abs, Fig. 2 on 2015, 2020 at § Conclusions), one of ordinary skill in the art would at once envisage the preparation and usage of kits comprising the exact components set forth by Demoin required to make and use 64Cu-NO2A-cys-Var3 in combination with instructions for use, such as the instructions set forth in the Experimental section (see, e.g., Demoin at abs, Fig. 2 on 2015, 2021 at col I at Experimental Section 1st ¶ to 2nd ¶, S41).
Accordingly, claims 1, 4-17, and 28 are anticipated in view of the prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (A Novel Technology for the Imaging of Acidic Prostate Tumors by Positron Emission Tomography, Cancer Res, vol 69(10):4510-4516 (May 15, 2009); hereafter “Lewis”) in view of Tolmachev et al. (Evaluation of a Maleimido Derivative of NOTA for Site-Specific Labeling of Affibody Molecules, Bioconjugate Chemistry, vol. 22:894-902 (March 29, 2011); hereafter “Tolmachev”; cited in IDS filed 1/28/2019) in view of Weerakkody et al. (Family of pH (low) insertion peptides for tumor targeting, PNAS, vol. 110(15):5834-5839 (April 9, 2013); hereafter “Weerakkody”)
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and is incorporated herein.  Additional claim interpretations are set forth below.  The pending claims have been accorded a priority date of 7/29/2017, which corresponds to the filing date of PCT/US2017/044555.
Regarding the instant claims, Lewis teaches and discloses species of “64Cu-DOTA-pHLIP” for use in positron emission tomography (“PET”) imaging (see, e.g., Lewis at abs, Fig. 1 on 4511, 4511 at col I at Materials and Methods), and pharmaceutical formulations suitable thereof for use in small-animal PET (see, e.g., Lewis at 4511 at col II at “Small-animal PET”, Table 1 on 4512, 4513 at col I at 1st full ¶, 4514 at col I at 1st full ¶, 4516 at col II at 1st partial ¶).  Regarding claims 1, 4, 6-7, 9, 11-13, Lewis discloses and reduces to practice the species of “64Cu-DOTA-pHLIP” (see, e.g., Lewis at abs, Fig. 1 on 4511, shown in part below):

    PNG
    media_image1.png
    312
    1220
    media_image1.png
    Greyscale

Accordingly, Lewis discloses a maleimide-containing derivative of a chelator used for the effective binding of copper radionuclides conjugated to the heteroatom of sulfur in a cysteine residue of a “pHLIP” peptide having the sequence 
AEQNPIYWARYADWLFTTPLLLLDLALLVDADEGTG
(see, e.g., Lewis at Fig. 1 on 4511, 4511 at col I at §§ Preparation of peptides and 64Cu radiolabeling).
	The teachings of Lewis differ from the instantly claimed invention as follows:  The instantly claimed invention utilizes (i) a different maleimide-containing derivative of a chelator, suitable for binding copper radionuclides, and (ii) a different “pHLIP” peptide.
Lewis identifies that such pH-selective PET tracers can be utilized as a PET agent for the delineation of the pHe of tumors (see, e.g., Lewis at 4514 at col II at § Discussion), but refers to the disclosed embodiment as a “first-generation agent” that “offers the possibility of designing a new class of noninvasive pH-selective PET imaging agents” that could be applied “for the imaging of a broad range of disease states” (see, e.g., Lewis at 4516 at col II at 1st partial ¶).  Lewis goes on to state that the “biokinetics of the agent are not optimal”, and notes that “additional strategies are currently under development to enhance tumor accumulation while reducing unwanted background uptake” (see id).  Accordingly, an artisan would be motivated to modify the “64Cu-DOTA-pHLIP” compound of Lewis to improve biokinetics and to predictably form additional noninvasive pH-selective PET imaging agents suitable for use in the “imaging of a broad range of disease states”.
Tolmachev is cited herein as disclosing a maleimido derivative of NOTA for site-specific labeling (see, e.g., Tolmachev at title, abs), which is suitable for binding copper radionuclides (see, e.g., Tolmachev at 895 at col I at 1st partial and 1st full ¶¶). Tolmachev explicitly teaches that 
...DOTA is not always the chelator of choice. For example, DOTA is a suboptimal chelator for copper isotopes due to in vivo instability. The use of NOTA . . . for labeling with radiocopper provides more stable labeling than the use of DOTA, as well as lower liver uptake
(see, e.g., Tolmachev at 895 at col I at 1st full ¶).
Accordingly, Tolmachev teaches, discloses, and reduces to practice a maleimido derivative of NOTA having the conjugated structure of

    PNG
    media_image2.png
    213
    336
    media_image2.png
    Greyscale

(see, e.g., Lewis at abs, Scheme 2 on 896), and discloses that the chelator is superior to DOTA for use with copper isotopes because it provides more stable labeling and lower liver uptake (see, e.g., Tolmachev at 895 at col I at 1st full ¶).  This structure satisfies the chelator related limitations at instant claims 1, 4, 6-7, 9, and 11-13, wherein Z1 and Z2 are hydrogen, “n” is 2, and M1 is a copper radionuclide (see, e.g., Lewis at abs, Scheme 2 on 896).
Weerakkody pertains to pHLIP® peptides known in the prior art (see, e.g., Weerakkody at title, abs, passim). Regarding claims 1, 5, 8, 10, and 14, Weerakkody teaches and discloses seventeen sequences identified as pHLIP® peptides (see, e.g., Weerakkody at 5834 at col II), including 
Var3: ACDDQNPWRAYLDLLFPTDTLLLDLLW 
and 
Var 7: ACEEQNPWARYLEWLFPTETLLLEL
(see id.; compare id. with instant SEQ ID NOs: 2 and 4, respectively, showing 100% sequence identity).  Accordingly, the claimed pHLIP® peptides are not points of novelty.  Furthermore, Weerkkody explicitly teaches that Var3 and Var7 were deemed “the best candidates for future studies” (see, e.g., Weerakkody at 5836 at col II at 2nd and 3rd full ¶¶, 5838 at col II at penultimate ¶) because these sequences showed desirable properties (see, e.g., id., noting that Var3 showed the least accumulation in the liver as well as “high tumor-to-organ ratios”, and Var7 demonstrated the highest tumor targeting and fast targeting and blood clearance).  Accordingly, an artisan would be motivated to select Var3 and Var7 for further development and use in imaging conjugates.
	Regarding instant claims 15-17, Lewis identifies that conjugates suitable for PET imaging may be combined with a pharmaceutical carrier, wherein the imaging agent is in an amount sufficient to facilitate detection of tissues of interest (see, e.g., Lewis at abs, Table 2 on 4514, Fig. 3 on 4515).  Lewis further provides guidance and motivation instructing artisans that such compounds could be desirably utilized as “noninvasive pH-selective PET imaging agents” that could be applied “for the imaging of a broad range of disease states” (see, e.g., Lewis at 4516 at col II at 1st partial ¶).  Therefore, it would be obvious to combine such compounds with pharmaceutical carriers in amounts sufficient to carry out pH-selective PET imaging applications.  Regarding claim 28, in view of the disclosure of each separate portion of such PET imaging applications (e.g., NOTA, Var3 or Var7, 64Cu), an artisan would at once envisage the kits comprising such known compounds combined with protocols as required to make and use such PET-imaging agents for the intended purpose of PET imaging.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the invention is the combination of prior art elements (i.e., a known maleimido derivative of NOTA suitable for binding copper radionuclides, a known radionuclide of 64Cu, a known pHLIP® peptide as disclosed by Weerakkody) according to known conjugation methods disclosed by the primary reference (i.e., maleimide-Cys conjugation) to yield predictable and desirable results, namely 64Cu-NO2A-cysVar3 and 64Cu-NO2A-cysVar7 conjugates which would be usable as noninvasive pH-selective PET imaging agents suitable for use in the “imaging of a broad range of disease states” as suggested by the primary reference, wherein such conjugates would predictably be superior to the “64Cu-DOTA-pHLIP” compound of Lewis in view of the superior qualities of the pHLIP® peptides as identified by Weerakkody and the superior qualities of NOTA relative to DOTA for copper radionuclides as identified by Tolmachev (see, e.g., MPEP 2143(I)(A), (G)).  Furthermore, each element would merely perform the same function in combination as it does separately.  Second, the invention is the simple substitution of functionally equivalent chelators (e.g., NOTA as taught by Tolmachev in place of DOTA) and pHLIP® peptides (e.g., Var3 or Var7 in place of the pHLIP® peptide of Lewis) in the prior art structure of 64Cu-DOTA-pHLIP of Lewis to yield predictable results, namely 64Cu-NO2A-cysVar3 and 64Cu-NO2A-cysVar7 conjugates, which would be usable as noninvasive pH-selective PET imaging agents suitable for use in the “imaging of a broad range of disease states” as suggested by the primary reference; and wherein such substitutions would desirably and predictably yield improved conjugates for imaging in view of the desirably qualities of NOTA disclosed by Tolmachev and the desirable qualities of Var3 and Var7 as disclosed by Weerakkody (see, e.g., MPEP 2143(I)(A), (G), 2144.06(I)).
	Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well within the ordinary skill in the chemical arts to combine or substitute known components in a known arrangement to predictably form PET imaging conjugates have the structure of 64Cu-[known copper chelator]-[known “pH (low) insertion peptide]” as taught and suggested by the prior art.
	Accordingly, claims 1, 4-17, and 28 are rejected.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Viola-Villegas et al. (Understanding the pharmacological properties of a metabolic PET tracer in prostate cancer, PNAS, vol. 111(20):7254-7259 (May 2014); cited in IDS filed 1/28/2019; hereafter “Villegas”) teaches and discloses highly similar compounds including PHLIP peptides conjugated to chelator moieties and radionuclides, such as 68Ga-DOTA-WT (see, e.g., Villegas at 7255 at col I at 1st full ¶), 68Ga-DOTA-Var7 (id.), 64Cu-NOTA-Var7(D) (id. at 7255 at col II at 2nd full ¶), etc. Therefore, PHLIP peptides conjugated to chelator moieties and radionuclides are not points of novelty, and such PHLIP sequences are prior art elements (compare instant SEQ ID NO: 1 with Scheme S1 of Villegas, noting that SEQ ID NO: 1 and “pHLIP-WT” are identical).  Therefore, neither the PHLIP peptide portion nor the concept of radionuclide-labeled NOTA-PHLIP peptide are points of novelty.

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Serial Number 77658917, Registration Number 3944903.
        2 Serial Number 77658917, Registration Number 3944903.
        3 Serial Number 77658917, Registration Number 3944903.
        4 Serial Number 77658917, Registration Number 3944903.